 1   NICOLA T. HANNA
     United States Attorney                                   JS-6
 2
     THOMAS D. COKER
 3   Assistant United States Attorney
 4   Chief, Tax Division
     ANDREW T. PRIBE (CA SBN 254904)
 5   Assistant United States Attorney
 6        Federal Building, Suite 7211
          300 North Los Angeles Street
 7
          Los Angeles, California 90012
 8        Telephone: (213) 894-6551
 9        Facsimile: (213) 894-0115
          E-mail: andrew.t.pribe@usdoj.gov
10
11   Attorneys for the United States of America

12
                           UNITED STATES DISTRICT COURT
13                        CENTRAL DISTRICT OF CALIFORNIA
14                              SOUTHERN DIVISION

15   THOMAS E. RUBIN,                        Case No.: 2:16-cv-2567 RGK(JPRx)
16             Plaintiff,                    [Proposed] Judgment
17
                     v.
18
     UNITED STATES OF AMERICA,
19
20             Defendant.

21
22
23
24
25
26
27
28
 1        On the Government’s motion for summary judgment and for good cause
 2   shown, judgment is entered in favor the United States of America,
 3   Defendant, and against Thomas E. Rubin, Plaintiff.
 4   IT IS SO ORDERED.
 5
 6   Date: November 21, 2019               ________________________________
 7                                         R. GARY KLAUSNER
 8                                         UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
